      Case 2:10-cv-04049-JCZ-KWR Document 396 Filed 05/24/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

___________________________________
                                      )
P.B., by and through his next friend, )
Cassandra Berry, et al., Plaintiffs;  )
                                      )
v.                                    )               Civil Case No. 2:10-cv-04049
                                      )               Section A
JOHN WHITE, et al.,                   )               Judge Jay C. Zainey
Defendants.                           )               Magistrate Judge Karen Wells Roby
___________________________________ )


                      MOTION TO ENROLL COUNSEL OF RECORD

       COMES NOW Victor M. Jones of the Southern Poverty Law Center, a non-profit

organization, co-counsel for the Plaintiff Class and pursuant to Local Rule 83.2.12 moves to

enroll Neil S. Ranu (La. Bar Roll No. 34873), as additional co-counsel of record for the Plaintiff

Class. In support of this motion, Victor M. Jones represents that Mr. Ranu is a Senior Staff

Attorney at the Southern Poverty Law Center, and as such, should be enrolled as co-counsel of

record in this case. His contact information is as follows:

       Neil S. Ranu, La. Bar Roll No. 34873
       Southern Poverty Law Center
       201 St. Charles Avenue, Suite 2000
       New Orleans, LA 70170
       Telephone: (504) 486-8982
       Fax: (504) 486-8947
       Email: neil.ranu@splcenter.org

       WHEREFORE, the undersigned respectfully requests that Neil S. Ranu be enrolled as

additional co-counsel of record for the Plaintiff Class in the above captioned matter.

       Dated: May 24, 2019
      Case 2:10-cv-04049-JCZ-KWR Document 396 Filed 05/24/19 Page 2 of 2



                                                      Respectfully submitted,

                                                      /s/ Victor M. Jones
                                                      Victor M. Jones, LA Bar No. 34937
                                                      Southern Poverty Law Center
                                                      201 St. Charles Avenue, Suite 2000
                                                      New Orleans, LA 70170
                                                      Victor.jones@splcenter.org
                                                      504-486-8982 (phone)
                                                      504-486-8947 (fax)
                                                      Co-Counsel for Plaintiffs



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, a true and correct copy of the foregoing MOTION

TO ENROLL CO-COUNSEL OF RECORD was filed electronically. Notice of this filing will be

sent by email to all parties by the Court’s electronic filing system. Parties may access this filing

through the Court’s CM/ECF System.

       Dated: May 24, 2019



                                                      /s/ Victor M. Jones
                                                      Victor M. Jones, LA Bar No. 34937
                                                      Southern Poverty Law Center
                                                      201 St. Charles Avenue, Suite 2000
                                                      New Orleans, LA 70170
                                                      Victor.jones@splcenter.org
                                                      504-486-8982 (phone)
                                                      504-486-8947 (fax)
                                                      Co-Counsel for Plaintiffs
